This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CHASSADY STEPHENS,

 3          Petitioner-Appellee,

 4 v.                                                                            No. 35,819

 5 CHRISTOPHER BAKER,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Mary W. Rosner, District Judge

 9 Atkinson & Kelsey, PA
10 Edna Frances Sprague
11 Albuquerque, NM

12 for Appellee

13 L. Helen Bennett, PC
14 L. Helen Bennett
15 Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 GARCIA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                        ___________________________________
7                                        TIMOTHY L. GARCIA, Judge


8 WE CONCUR:



 9 ___________________________________
10 JAMES J. WECHSLER, Judge



11 ___________________________________
12 STEPHEN G. FRENCH, Judge




                                           2